Fourth Court of Appeals
                               San Antonio, Texas
                                      April 27, 2020

                                  No. 04-19-00773-CV

                                Stephen S. STOKWITZ,
                                       Appellant

                                            v.

              Marcus TINAJERO, Charles P. Jones, and Linda Tinajero Jones,
                                    Appellees

               From the 81st Judicial District Court, Atascosa County, Texas
                            Trial Court No. 18-05-0464-CVA
                         Honorable Lynn Ellison, Judge Presiding


                                     ORDER

      The Appellee's Motion to Substitute Counsel by Arthur G. Vega is hereby GRANTED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2020.




                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court